Citation Nr: 0618112	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  97-05 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for a right hand 
disorder.

2.	Entitlement to service connection for a right arm 
disorder.

3.	Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
March 1990.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices in New York and 
Buffalo, New York.  In July 2000, the veteran's case was 
transferred from the VARO in New York to the VARO in Buffalo 
from where the jurisdiction of the claim now originates.

A September 1995 rating decision denied the veteran's claims 
that included service connection for a right leg disorder.  
He submitted a timely notice of disagreement (NOD) and 
requested a personal hearing.  Pursuant to a hearing 
officer's decision, a May 1997 rating decision granted 
service connection for intermittent claudication of the right 
leg that was awarded a 40 percent disability rating.  Then, 
in a June 1997 signed statement, the appellant withdrew his 
appeal of the right leg issue.  Therefore, the Board no 
longer had jurisdiction over that issue.

A May 1998 rating decision denied service connection for 
lumbar spine degenerative disc disease.  The appellant 
submitted a timely NOD and, in October 2000, a statement of 
the case (SOC) was issued.  However, there is no record in 
the case file that the appellant submitted a timely 
substantive appeal as to this matter and it was not certified 
for appellate consideration.

In August 2003, the Board remanded the veteran's claims to 
the RO for further evidentiary development.



FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed right hand disorder related to his 
period of active military service, nor was arthritis or 
an organic disorder of the nervous system shown to have 
been manifested within one year of discharge from 
service.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed right arm disorder related to his 
period of active military service, nor was arthritis or 
an organic disorder of the nervous system shown to have 
been manifested within one year of discharge from 
service.

3.	The objective and probative medical evidence 
preponderates against a finding that the veteran has a 
currently diagnosed sinus disorder related to his period 
of active military service.


CONCLUSIONS OF LAW

1.	A right hand disorder was not incurred during active 
service, nor may arthritis or an organic disorder of the 
nervous system be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).

2.	A right arm disorder was not incurred during active 
service, nor may arthritis or an organic disorder of the 
nervous system be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).

3.	A sinus disorder was not incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court) 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  The March 2006 
supplemental statement of the case (SSOC) addressed these 
elements and those regarding assignment of an effective date.  
Nevertheless, in the instant case, as the veteran's claims 
for service connection are being denied, no disability rating 
or effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran.  As 
set forth herein, no additional notice or development is 
indicated in the veteran's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In June 2001, April 2002, and March, June and November 2004 
letters, the RO informed the appellant of its duty to assist 
him in substantiating his claims under the VCAA, and the 
effect of this duty upon his claims. 

Further, in the September 1995 rating action that denied 
service connection appellant was instructed what the bases 
for service connection were.  Thus he was put on notice of 
the information needed for service connection.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra, concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
detailed February 1996 SOC and October 1997, October 2000, 
August 2002, and March 2006 SSOCs issued during the pendency 
of this appeal.  Moreover, as the rating criteria and the 
effective date criteria are inapplicable to this case, the 
use of a post decisional document for notice is not 
prejudicial.

We therefore conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claims.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim. See 38 C.F.R. § 
3.159(c)(4).  In this case, pursuant to the Board's August 
2003 remand, the veteran was scheduled for a VA nose, sinus, 
larynx, and pharynx medication examination in March 2005 to 
assess the etiology of any sinus disorder found to be 
present.  Records in the file indicate that the veteran 
failed to report for the scheduled examination.  Thereafter, 
the veteran was rescheduled for VA medical examination in 
August 2005 to determine whether he had any current sinus 
disorder that was causally related to his active service.  
The veteran was duly notified of the examination and, 
according to an undated memorandum from the VA medical center 
personnel, he again failed to appear. 

By regulation, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
re-examination and a claimant, without good cause, fails to 
report for such examination or re-examination and the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with an original or reopened claim, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and the death of an immediate family member.  38 C.F.R. § 
3.655(a), (b).

In this case, the record indicates that the July 26, 2005 
notice of the examination appointment was mailed to the 
veteran at his most recent address of record, as was a 
follow-up supplemental statement of the case.  See Mindenhall 
v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (regarding the presumption of 
regularity in government procedures).  None of this 
correspondence was returned as undeliverable, and the record 
contains no indication whatsoever that VA personnel did not 
properly discharge their official duties.  Id. (noting that 
clear evidence to the contrary is required to rebut the 
presumption of regularity).  The veteran was also advised in 
November 2004 and July 2005 letters that his failure to 
report for the VA examination would affect his benefits.  See 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).

In view of the foregoing, the Board finds that the veteran 
was properly notified of the scheduled March and August 2005 
VA examinations and the potential consequences of his failure 
to report under 38 C.F.R. § 3.655.  Unfortunately, he failed 
to appear for the March and August 2005 examinations, and the 
record contains no explanation for his failure to report for 
the scheduled examination, nor does the record contain any 
indication that the veteran had "good cause" for failing to 
report to the scheduled examination.  Thus, the Board must 
proceed with the veteran's claims, based upon the evidence of 
record.

Further, we observe that the veteran's service medical 
records (SMRS) are evidently unavailable.  A November 1995 
record reflects that the National Personnel Records Center 
indicated that the veteran's SMRs were loaned to VA but, 
despite the RO's repeated attempts, the records were not 
located.  The Board is mindful that, in a case such as this, 
where service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).).

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The veteran has not identified any additional evidence 
pertinent to his claims, not already of record and there are 
no additional records to obtain.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

As noted above, most of the veteran's SMRs are unavailable.  
A May 1989 SMR is not referable to the claims at issue.

Post service, in March 1993, the RO received the veteran's 
initial claim for VA benefits.

A July 1993 VA general medical examination report indicates 
that the veteran complained of occasional knuckle pains in 
both hands and said that many years earlier he had some right 
hand numbness that disappeared; his only problem was a 
chronic sensation of coldness during the winter months.  
These symptoms remained unchanged for the past 20 years.  The 
veteran occasionally took Seldane for sinus trouble.  It was 
noted that the veteran was right handed.  On examination, his 
nose and throat were clear.   Examination of the hands 
revealed a greater left than right grip.  There were no 
deformed metacarpal joints noted and there was no heat, 
redness or swelling.  There was no impaired sensation to 
touch in the upper extremities.  The veteran had full range 
of motion of his fingers and hands with full peripheral 
pulses and no sign of muscle atrophy in the upper or lower 
extremities.  The pertinent clinical impression was a need to 
rule out degenerative joint disease of the hands.

Also in July 1993, the veteran underwent VA neurology 
examination and the examination report reflects his complaint 
of leg numbness.  The veteran also gave a history of right 
wrist drop several years ago.  The examiner was unable to 
find a prior consultation record but it was noted that the VA 
medical center (VAMC) Albany neurodiagnostic laboratory had a 
1988 report of electro diagnosis of the right arm after 
referral for possible radial neuropathy and that the study 
was normal.  On current examination, there was no residue of 
any radial neuropathy.  The clinical impression was bilateral 
iliac artery stenosis with intermittent claudication of the 
right leg.  

A January 1994 private medical report from Drs. F. and S. 
indicates that results of a noninvasive arterial study of 
both legs revealed severe to moderate arterial disease in 
both legs.  The report reflects that the veteran was in no 
acute distress.  Neurological examination findings showed his 
reflexes were symmetrical with no gross motor or sensory 
deficit.  There was no loss of range of motion of the upper 
extremities and no heat or swelling was noted.

In a signed statement received in April 1996, C.L. said she 
worked as a LPN (licensed practical nurse) in the Family 
Practice Outpatient Clinic at Plattsburg (New York) Air Force 
Base when the veteran was a patient there in 1988 and 1989.  
She said he was seen for complaints of severe leg cramps, 
pain, and loss of mobility for which laboratory tests were 
ordered.  C.L. said anti-inflammatory medication was 
prescribed for the veteran.   

During his March 1997 personal hearing at the RO, the veteran 
testified that in approximately 1987, he sought medical 
treatment in service for his right hand after he awoke and 
was unable to move his fingers and wrist.  A neurologist was 
unavailable at the Plattsburgh Air Force Base so he was sent 
to the Albany VAMC where he was examined and told that three 
nerves and muscles were affected, although doctors did not 
know what caused the problem.  (See transcript, page 3.)  The 
veteran said he was unable to move his wrist and fingers for 
six months and currently experienced only occasional numbness 
and nothing permanent.  He reported weakened grip strength.  
The veteran recalled having trouble with his hands in service 
and said anti-inflammatory medication was prescribed for his 
hands, leg, and back.  The veteran also testified that he was 
seen on "numerous occasions" in service for his sinus 
problem (see transcript, page 8) but did not recall when his 
initial treatment started.  After service, he treated his 
sinus infections with over the counter medications.  

September 2000 private medical records from Dr. M.H. reflect 
the veteran's complaints of hand, back and right shoulder 
pain with morning stiffness.  It was noted that he was 
previously tested for arthritis.  Upon examination, the 
assessment was osteoarthritis/arthralgias, likely osteo, and 
peripheral arterial disease.  Report of testing dated in 
October 2000 noted that x-rays failed to show evidence of 
arthritis.

June 2002 VA outpatient records indicate that the veteran had 
Buerger's disease.

In a November 2004 letter, the VA Appeals Management Center 
(AMC) advised the veteran that he would be scheduled for VA 
examinations in conjunction with his claims.  He was asked to 
contact the medical facility to reschedule the examination if 
he was unable to attend the scheduled appointment and was 
advised that without the VA examination his claim could be 
denied.

In February 2005, the veteran underwent VA neurology 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran said that in approximately the late 
1980s, he awoke one morning with right hand numbness with 
complete wrist drop and was unable to move either the wrist 
or the fingers.  He was able to move his elbow and shoulder 
joint without any problem.  He was seen at a local medical 
facility and apparently diagnosed with radial neuropathy.  
During the next six months, the veteran regained most of the 
use of his wrist, hand, and fingers, but never returned to 
normal strength and estimated he had only about 80 percent of 
his baseline.  The VA examiner noted the July 1993 VA 
neurology report indicating no residual of any radial 
neuropathy.  

Upon clinical examination, the impression was history of 
radial nerve palsy in late 1980s with patient stating that 
improvement never completely took place, although the July 
1993 neurological evaluation found no residual of any radial 
neuropathy.  The VA examiner said it was unclear if there 
were any current radial neuropathy deficits at the current 
time or if there was any other peripheral nerve problems.  An 
electromyography (EMG)/nerve conduction study was ordered to 
objectively evaluate for a right upper extremity nerve 
problem.  The VA examiner said that if that test did "not 
show any residual neuropathy, [then] an opinion on whether or 
not any current disorder is related to the military service 
cannot be made without resorting to speculation or 
conjecture."

In March 2005, the veteran failed to report for a VA nose, 
sinus, larynx, and pharynx examination.

According to a May 2005 VA progress note, the veteran gave a 
history of awakening with a paralyzed hand some time in the 
1980s.  After six months, he recovered most of the strength, 
but complained that the hand never became as strong as it was 
previously.  Results of EMG/sensory nerve conduction studies 
of the right hand were normal and there was no electro 
diagnostic evidence for a right radial, median, or ulnar 
neuropathy.

In a letter dated July 26, 2005, the VA AMC advised the 
veteran that he was to be scheduled for VA examination and 
would be advised of the date and location of the examination.  
The letter advised the veteran that his failure to report for 
the scheduled examination could lead to his claim being 
denied. 

In a letter dated July 27, 2005 and sent to the veteran at 
his most current address of record, the VAMC in Syracuse 
advised him that he was scheduled for VA examination on 
August 8, 2005.  

In an August 2005 response to the RO's request for results of 
the 1988 electro diagnosis of the veteran's right arm, the 
VAMC in Albany said there were no records on file in the time 
frame of the request.

In August 2005, the veteran failed to report for a VA nose, 
sinus, larynx, and pharynx examination.

In March 2006, the RO provided the veteran with a SSOC that 
included the pertinent regulations regarding the consequences 
of failure to report for VA examination or reexamination, 
38 C.F.R. § 3.655.

III.	Legal Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and arthritis or certain organic 
disorders of the nervous system become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

As noted above, the RO repeatedly endeavored to obtain the 
service medical records.  The Board recognizes that some of 
the veteran's service medical records are unavailable, and we 
undertake our analysis with that in mind.  The judicial case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
See Russo v. Brown, 9 Vet. App. at 51.

Right Hand and Arm Disorders

The veteran has contended that service connection should be 
granted for right hand and arm disorders.  Although the 
evidence shows that the veteran was assessed with 
osteoarthritis in September 2000, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  Rather, the 
record demonstrates that, although the veteran evidently 
complained of a right hand disorder in service, results of an 
electro diagnostic study performed in 1988 were normal and 
the first post service evidence of record of osteoarthritis 
is from 2000, more than 10 years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's osteoarthritis 
to service or any incident of service has been presented.

Moreover, on VA neurological examinations after the veteran's 
separation from service, in 1993 and 2005, there was no 
showing that the veteran had another diagnosed right hand or 
arm disorder.  In fact, the recent VA neurology examiner in 
February 2005 said that if results of a current EMG nerve 
conduction study did not show any residual neuropathy, an 
opinion regarding whether any current disorder was related to 
service could not be made without resorting to speculation or 
conjecture, and results of the May 2005 EMG study were 
normal.  We note that, under 38 C.F.R. § 3.102, service 
connection may not be based upon a resort to speculation or 
remote possibility, and there is extensive judicial precedent 
rejecting the use of speculative opinions in VA benefits 
adjudication.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Morris v. West, 13 Vet. App. 94, 97 (1999); Bloom v. West, 12 
Vet. App. at 186-87.  In sum, no medical opinion or other 
medical evidence showing that the veteran currently has a 
diagnosed right hand or arm disorder, other than 
osteoarthritis, has been presented.  See Rabideau, 2 Vet. 
App. at 143; see also Degmetich, Brammer, supra.
Sinus Disorder

The veteran has contended that service connection should be 
granted for a sinus disorder for which he claims he was 
treated in service.  Although the veteran's service medical 
records are unavailable, on VA examination after the 
veteran's separation from service, there was no showing that 
the veteran had a diagnosed sinus disorder.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has diagnosed sinus disorder.  In short, no medical opinion 
or other medical evidence showing that the veteran currently 
has a diagnosed sinus disorder has been presented.  Rabideau 
v. Derwinski, 2 Vet. App. at 143.

Moreover, the Board notes that the veteran failed to report 
for VA nose, sinus, larynx, and pharynx examination scheduled 
in March 2005 and rescheduled in August 2005 that might have 
provided additional information regarding the veteran's 
claim.  Regulations provide that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based upon the evidence of record.  
However, when the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for increase, the 
claim shall be denied.  See, e.g., 38 C.F.R. § 3.655.  Here, 
the veteran was notified in writing by letter dated in July 
2005 of the scheduled August 2005 examination, the notice was 
sent to his most current address of record, and he did not 
request that the VA examination be rescheduled.  Thus, the 
Board must rely upon the evidence in the claims file to reach 
its decision.

All Claimed Disorders

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  

The Board is not permitted to engage in speculation as to 
medical causation issues, but "must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the veteran has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused and 
contributed to his alleged right hand and arm disorders and a 
sinus disorder.  In fact, he has submitted no competent 
evidence to demonstrate that he has right hand and arm 
disorders and a sinus disorder related to his period of 
active military service. Moreover, the preponderance of the 
probative and objective medical evidence now of record 
militates against a finding that the appellant has right hand 
and arm disorders and a sinus disorder related to service or 
any incident thereof.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 
C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
right hand and arm disorders and a sinus disorder must be 
denied.




ORDER

Service connection for a right hand disorder is denied.

Service connection for a right arm disorder is denied.

Service connection for a sinus disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


